Citation Nr: 1451585	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain, residual to a back injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from May 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for an increased rating for PTSD as well as denied his claim for a TDIU.

In addition, the Veteran appeals an August 2010 rating decision in which the RO, inter alia, increased the rating for the Veteran's lumbosacral strain, residuals of a back injury, from 10 percent to 20 percent, effective December 17, 2009 (the identified date of the claim for increase).

The Board notes that the claims file reflects that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA) (as reflected in an September 2003 Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in June 2011, the Veteran revoked this power of attorney in favor of NCDVA.  Given that, and as the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

In March 2014, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ)for further development.  After accomplishing further action, the AOJ continued to deny each claim (as reflected in September 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS electronic file, there is a separate, electronic (Virtual VA) paperless file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals documents that are duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the claim for increase, the Veteran's PTSD manifested as nightmares, concentration difficulties, isolation, avoidance of people, depression, anxiety, intrusive thoughts, feelings of detachment, hallucinations, impaired judgment, subjective reports of intermittent memory difficulties and intermittent poor grooming; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

3.  Pertinent to the claim for increase, the Veteran's lumbosacral strain, residual to a back injury manifested as reduced range of motion that includes forward thoracolumbar flexion to no less than 45 degrees and a combined range of motion of the thoracolumbar spine of no less than 125 degrees, but has not been productive of ankylosis of the spine; any separately ratable neurological manifestation(s) other than left leg radiculopathy (for which a separate rating has been assigned), or any period(s) of incapacitation.

4.  The Veteran has been awarded service connection for PTSD, rated as 70 percent disabling; a lumbosacral strain, residual of a back injury, rated as 20 percent disabling; a scar, right mandible, rated as 10 percent disabling; and a mild traumatic brain injury, rated as 10 percent disabling.  His combined rating is 80 percent.

5.  The Veteran meets the percentage requirements for award of a schedular TDIU, and the overall evidence suggests that his service-connected disabilities preclude substantially gainful employment consistent with his educational and occupational background.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.         §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 20 percent for a lumbosacral strain, residual to a back injury, are not met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for the award of a TDIU rating due to service-connected disabilities, from December 21, 2008,are met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the Appeals Management Center).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

Initially, with respect to the claim for a TDIU due to service-connected disabilities, given the favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

In this appeal, a November 2009 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for an increased rating for PTSD.  In addition, an April 2010 pre-rating letter provided such notice regarding the information and evidence needed to substantiate a claim for an increased rating for a lumbar spine disorder.  These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The May 2010 and August 2010 rating decisions reflect the AOJ's initial adjudication of the claims for an increased rating for PTSD and a lumbosacral strain, respectively, after the issuance of the November 2009 and April 2010 letters.  Thereafter, the May 2011 statements of the case (SOCs) set forth specific criteria for a higher ratings under the General Rating Formula for a Mental Disorder and degenerative arthritis of the spine (the timing and form of which suffices, in part, for Dingess/Hartman).

Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA outpatient treatment records and Social Security Administration (SSA) records (requested by the Board in its March 2014 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Increased Rating

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 


B.  PTSD

The Veteran contends that a higher rating is warranted for his PTSD as his assigned GAF scores suggested serious impairment and his treating VA psychiatrist also found that he had serious impairments.

The AOJ assigned the rating for the Veteran's PTSD under Diagnostic Code 9411 for PTSD.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 70 percent rating is not warranted for the Veteran's PTSD at any point since the October 2009 claim for an increased rating.

The pertinent evidence includes the contemporaneous mental health records, the various VA examinations reports and the Veteran's statements.  The record establishes that the Veteran has experienced such psychiatric symptoms as nightmares, concentration difficulties, isolation, avoidance of people, depression, anxiety, intrusive thoughts, feelings of detachment, hallucinations, impaired judgment, subjective reports of intermittent memory difficulties and intermittent poor grooming.  Collectively, these symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture.

A June 2009 VA treatment note indicates that the Veteran was nervous and fidgety and that he had reported feeling the full scope of his symptoms and pain after stopping the use of marijuana and cocaine in December 2007.  He reported that he self-isolates and that he saw shadows moving out of the corner of his eye and that he heard people talking.  Chronic passive suicidal ideations without attempt, intent or plan were reported.  Homicidal ideations were denied.  Speech was found to be short and directed and he was noted to be casually dressed and neatly groomed.  Mood was noted to be down and affect was found to be easily irritated.  He was found to be alert and oriented.  The provider noted that the Veteran's hyperarousal symptoms were prominent.  A GAF score of 40 was assigned.

An April 2009 VA treatment note indicates that the Veteran felt depressed and that such depression was expressed largely in vegetative symptoms such as low energy, difficulty with initiative and muddled thinking.  The provider noted that the Veteran lacked both understanding and control of his own experiences, was socially isolated and suspicious.  The Veteran was found to be alert and oriented and his speech was normal in rate and rhythm and angry in tone.  Eye contact was found to be adequate but he was tangential in his answers and appeared to ignore cues.  The provider noted that the Veteran's agitation and hostility were immediately apparent and that his bib overalls were "dingy."  The Veteran reported difficulties with episodic and short term memory.  Psychological testing results endorsed multiple unusual symptoms and demonstrated an unusually elevated level of pathology, suggesting that a powerful need for attention to his difficulties had affected his responses and that the severity of his mental illness was uncertain.  Following cognitive testing, the provider determined that the Veteran's cognition was generally intact except for verbal memory and accuracy on timed tasks and characterized the verbal memory scores as somewhat inconsistent, which was attributed to an emphasis on speed without monitoring for mistakes.

A report of a November 2009 VA examination reflects the Veteran's complaints of sleep difficulties, including that he slept about three hours per night and that he wakes due to noises, nightmares two to three times per week and anxiety the day following the nightmares.  Auditory and visual hallucinations as well as constant panic attacks were reported.  Other symptoms were reported to include diminished interest or participation in activities, feelings of detachment or estrangement, irritability or outbursts of anger and hypervigilance.   He reported that he had been divorced twice, that he was last married in the 1990s and that he was not currently in a relationship as he did not "like to be bothered by people."  He reported that he had two children with whom he got along "so-so," that he felt closer to them than anyone else, that he had four grandchildren with whom he got along with "okay" but that he did not see them much, and that he saw his family everyday, as his brother stopped by to check on him, and that he got along "okay" with his brother.  Social relationships were denied, as he reported that he did not have any friends and did not spend time with people, and his hobbies included watching television.  A history of suicide attempts was denied.  He reported a history of violence or assaultiveness as he had gotten into physical fights in the past if people "say the wrong thing" to him, that he had choked someone who had owed him money within the past five years and that he had sent someone to the hospital years ago after the individual attempted to rob him.  Current treatment included the use of medication and visits with his psychiatrist every three to four months.

Mental status examination found the Veteran's general appearance to be clean but with an overgrown beard and dirty clothes, affect was found to be irritable and mood was found to be anxious.  Attitude was noted to be indifferent initially but he was noted to have grown increasingly irritated as the examination progressed and provided brief responses that required prompting for detailed answers.  Although he had subjectively reported that he did not pay attention, no attention problems were noted during the examination.  Orientation to person, time and place were found to be intact.  Auditory hallucinations were not found to be persistent.  Psychomotor activity, speech, thought process and thought content were found to be unremarkable.   There were no delusions and he was found to understand the outcome of his behavior and that he had a problem.  Obsessive/ritualistic behavior, homicidal thoughts and suicidal thoughts were denied.  Impulse control was found to be poor and he reported that his family members had complained about his hygiene as he showered every two to three days.  Inappropriate behavior was reported by the Veteran but specific examples were not provided.  Remote, recent and immediate memory were found to be normal despite the Veteran's reports of "forgetting everything."   A GAF score of 45 was assigned, with the examiner noting that the Veteran had reported daily symptoms of PTSD that were severe and lasted from a few hours to constant.  The examiner found that the Veteran's PTSD resulted in deficiencies in the areas of judgment, family relations, work, and mood.

A January 2010 VA treatment note reflects the Veteran's complaints of nightmares, self-isolation and the avoidance of others as well as the avoidance of news from Iraq.  Hyperarousal symptoms were noted to be prominent.  The Veteran reported that he lived alone and that he did have a female friend but that he sometimes did not see her for several months.  A GAF score of 40 was assigned.

A November 2012 VA treatment note reflects the Veteran's complaints of nightmares three to four times per week and the avoidance of others.  He reported seeing shadows moving out of the corner of his eye and that he heard people talking.  Passive intermittent suicidal ideations without attempts, intent or plan were reported.  Homicidal ideations were denied.  Speech was noted to be short and directed.  He was found to be casually dressed and neatly groomed.  Mood was noted to be "down" and affect was found to be easily irritated.  He was found to be fully oriented.  The treating psychiatrist noted that the Veteran's hyperarousal symptoms were prominent.  A GAF score of 39 was assigned.

A December 2013 VA treatment note reflects the Veteran's reports that he was "talking to" a new women friend and that he no longer had contact with his previous friend.  Symptoms were reported to include nightmares three to four times per week and the avoidance of others.  He reported seeing shadows moving out of the corner of his eye and hearing people that are not there.  Passive intermittent chronic suicidal ideations without attempts, intent or plan were reported.  Homicidal ideations were denied.  Speech was found to be short and directed and he was noted to be casually dressed and neatly groomed.  Affect was found to be easily irritated, mood was found to be "down," and he was alert and oriented.  A GAF of 39 was assigned.

An April 2014 VA treatment note reflects the Veteran's reports of PTSD with increased nightmares and activation at night.  He reported that his female friend stayed with him and helped him get out of the bathtub.  A GAF score of 39 was assigned. 

A May 2014 Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that his mother had been diagnosed with Alzheimer's disease, that his interaction/care demands of her were minimal, that he had broke off a fractious relationship of approximately two years duration and was now involved in another relationship with a woman near his property.  He reported that he tended to self-isolate in an attempt to avoid general conflict and that he spent brief periods with his girlfriend at her home then returned to his home when he felt pressure.  He reported that he experienced some joy while interacting with his grandchildren, that he left when they were too rambunctious and that he retrieved his grandchildren from school.  He also reported engaging in intermittent social activities with local friends.  Other symptoms were reported to include markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior or angry outbursts, hypervigilance, an exaggerated startle response, problems with concentration and sleep disturbances.

Mental status examination found the Veteran to be casually dressed and appropriately groomed with proper hygiene.  Attitude was found to be cooperative but guarded, mood was found to be depressed and affect was found to be constricted.   He was found to be oriented times three and there were no obvious visual abnormalities.  Speech was found to be unremarkable with receptive language and expressive speech grossly within normal limits.  General psychomotor activity, thought processes and thought content were found to be unremarkable.  Active suicidal ideation and/or intent for self-harm were denied but passive ideation was reported.  Homicidal ideation, plan and/or intent as well as visual and auditory hallucinations were denied.  There were no delusions noted.  He was found to understand that he had a problem the outcome of his behavior.  Abstract thinking was found to be within normal limits.

The examining VA neuropsychologist noted that the Veteran had been evaluated for a comorbid traumatic brain injury (TBI)/concussion for possible continuing cognitive or neurobehavioral residuals as his presenting cognitive complaints involved predominant problems with memory, attention and concentration.  The neuropsychological evaluation results did not provide objective evidence of residuals of a TBI/concussion cognitive problems and the examiner found that it was more likely than not that the Veteran's PTSD was the root of his subjective cognitive complaints while his other related somatic complaints may be perpetuated similarly by claimed anxiety and distress.  The examiner further noted that the Veteran's diagnostic picture was complicated by the over-endorsement or exaggeration of his psychiatric symptoms, complaints and behaviors, which made it "reasonably impossible for the current mental health professional to determine the [V]eteran's true level of psychiatric distress and functional impact from claimed psychiatric difficulties without resorting to mere speculation."

The pertinent evidence includes the contemporaneous mental health records, the various VA examinations and the Veteran's statements.  The record establishes that the Veteran has experienced such psychiatric symptoms as nightmares, isolation, avoidance of people, anxiety, intrusive thoughts, feelings of detachment, intermittent hallucinations, subjective reports of intermittent memory difficulties and intermittent poor hygiene or grooming.  Collectively, these symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.

The Veteran's psychiatric impairment has been characterized by symptomatology which suggests moderate social impairment.  He has reported that he had no friends, that he had no hobbies other than watching television and that he avoided interacting with people.  However, he was able to establish and maintain a relationship with his current girlfriend, maintain a relationship with his children and grandchildren and had reported that he saw his brother daily.  He described his relationship with his brother and grandchildren as "okay" and reported that he felt closer to his children that to anyone else in the November 2009 VA examination.  While he reported having no friends in the November 2009 VA examination, he reported that he engaged in intermittent social activities with local friends in May 2014.  The Veteran was not employed and there is no indication that he attended school during the course of the appeal.

The Board finds that the Veteran does not display a total level of impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  While the Veteran had reported a past history of violence or assaultiveness in the November 2009 VA examination, he did not report any violent incidents during this appellate period.  There is no lay or medical evidence that the Veteran is unable to drive an automobile, requires personal monitoring for safety, or is incapable of living independently.  The Board notes the findings of the May 2014 VA neuropsychologist that the Veteran had over-endorsed or exaggerated his psychiatric symptoms, complaints or behaviors and that, even with such subjective symptom over-endorsement or exaggeration, a total level of impairment had not been demonstrated in the clinical evidence or alleged by the Veteran.

Further, none of the contemporaneous records or examination reports reflects any gross impairment in thought process or communication and the Veteran's memory was found to be intact or not impaired on objective examination, despite his subjective reports of memory difficulties.  Although his clothes were noted to be dirty and he reported to have showered every two or three days in November 2009, he was found to be appropriately groomed in May 2014, and there is no indication that he was unable to maintain minimal personal hygiene.   In addition, total social impairment was not demonstrated, as he maintained a relationship with his children, grandchildren and brother and established a relationship with his girlfriend.  Although hallucinations were reported, such symptoms were not demonstrated on objective examination and there is no suggestion that such hallucinations were persistent.  Intermittent suicidal ideations were reported while homicidal ideations were consistently denied and the Veteran has not been found to be a persistent danger to others despite his reports of irritability.  Significantly, the Board notes that the Veteran has not reported such symptoms suggesting gross impairment in thought processes or communication, delusions, grossly inappropriate behavior, persistent danger of hurting self or others or disorientation despite his over-endorsement or exaggeration of psychiatric symptoms as found by the May 2014 examiner.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

The Board further finds that the GAFs assigned in this case are consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been assigned GAF scores that have ranged from 39 to 45.  Under the DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Collectively, the assigned scores are indicative of serious symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms; the objective findings regarding the Veteran's symptoms do not support a finding of serious impairment.  See 38 C.F.R. § 4.126(a).  

Accordingly, the collective evidence supports a finding that, for any time pertinent to this appeal, the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

C.  Lumbosacral Strain

The Veteran contends that an increased rating is warranted for a lumbosacral strain, residuals of a back injury, as his functional impairment, pain on movement and the impact of his treating medication were not considered.

The Veteran's lumbosacral strain, residual to a back injury is rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R.        § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

A General Rating Formula for Diseases and Injuries of the Spine sets forth the criteria for rating spine disabilities on the basis of limitation of motion and other factors.  Under the formula, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.

Alternatively, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The relevant evidence in the record includes the Veteran's VA treatment records, as well as reports of VA examinations conducted in July 2010 and May 2014.  Since the February 2009 claim for increased rating, the record establishes that the Veteran's thoracolumbar spine flexion was limited to 45 degrees and that the combined thoracolumbar spine range of motion was limited to 125 degrees, both at worst, without ankylosis.  Collectively, these symptoms have resulted in no more impairment than that contemplated in the assigned 20 percent rating.

A report of a July 2010 VA examination reflects the Veteran's complaints of increased lumbar spine pain that radiated down the right leg as well as pain and numbness in the right foot.  The pain was reported to be located in the right lumbar area, occurred while walking or standing, and was characterized as constant, daily and severe.  Current treatment was reported to include the use of a back brace, a cane and prescription medication.  Side effects from current treatment were denied.  Flare-ups were reported to occur weekly, last for one or two days, were precipitated by prolonged walking or standing and moderately impaired his activities of daily living.  Other symptoms were reported to include numbness, paresthesias, leg or foot weakness, falls, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  A history of urinary incontinence, fecal incontinence or incapacitating episodes of spine disease was denied.  He was able to walk about a quarter of a mile with severe pain.

Physical examination revealed spasm, guarding, pain with motion, tenderness and weakness but was negative for atrophy or thoracolumbar spine ankylosis.  There was muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was from zero degrees to 80 degrees, extension was from zero degrees to 10 degrees, bilateral lateral flexion was from zero degrees to 10 degrees and bilateral lateral rotation was from zero degrees to 10 degrees, all with objective evidence of pain on active range of motion.  Repetitive motion testing found flexion to be from zero degrees to 70 degrees while extension, bilateral lateral flexion and bilateral lateral rotation did not reveal any additional limitation of motion.  Detailed reflex examination was 2+  in knee jerk and ankle jerk while plantar flexion was normal bilaterally.  Sensory examination in the lower extremities found position sense, pain or pinprick and light touch to be normal bilaterally while vibration was normal in the left lower extremity.  No dysesthesias was found in the left lower extremity.  Dysesthesias and decreased vibration were found in the lateral right foot.  Detailed motor examination found bilateral hip flexion, bilateral hip extension, left knee flexion, left knee extension, left ankle dorsiflexion, left ankle plantar flexion and left great toe extension to be "5/5."  Right knee flexion, right knee extension, right ankle dorsiflexion, right ankle plantar flexion and right great toe extension were found to be "4/5."  Muscle tone was found to be normal and there was no muscle atrophy.  Straight leg raising was positive for back pain at 60 degrees on the left and was positive at 30 degrees on the right.

A June 2011 VA neurology consultation notes that the sensory examination in the Veteran's lower extremities was normal.  Motor examination in the lower extremities showed normal muscle bulk and tone with mild giveway proximal lower extremity weakness bilaterally.  There was electrodiagnostic evidence of mild bilateral radiculopathy at or near L5 and S1.

An August 2011 VA treatment note reflects the Veteran's complaints of constant back pain that was worse with lifting.  Radiation, numbness, weakness or the loss of bowel/bladder control were denied.  Physical examination revealed mild tenderness in the bilateral paraspinal muscles low back.

A May 2013 VA treatment note reflects the Veteran's complaints that his back "bothered him" with walking.  Physical examination found the back to be nontender.

A report of May 2014 VA DBQ reflects the Veteran's complaints of stiffness and decreased motion in the lumbar spine.  Current treatment included medication.  Flare-ups were denied.  Physical examination was negative for localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, muscle spasm of the thoracolumbar spine, guarding of the thoracolumbar spine, ankylosis or muscle atrophy in the lower extremities.  Flexion was found to be to 45 degrees, extension was found to be to 20 degrees, bilateral lateral flexion was found to be to 15 degrees and bilateral lateral rotation was found to be to 15 degrees, all with no objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion and the examiner noted that there was no pain, weakness, fatigability or incoordination during range of motion testing.  Functional loss or impairments of the back were noted to include less movement than normal.  Muscle strength testing found the hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were "5/5," bilaterally.  Deep tendon reflexes were 2+ in the knees and ankles, all bilaterally.  Sensory examination found the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes were normal bilaterally.  Straight leg testing was negative bilaterally.  There were no signs or symptoms of radiculopathy found.  

As indicated above, thoracolumbar range of motion testing has demonstrated some loss of thoracolumbar motion but has not reflected forward flexion that is limited to 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  As noted above, range of motion testing conducted in November 2009 revealed thoracolumbar flexion to 80 degrees while a May 2014 revealed thoracolumbar flexion to 45 degrees.  Such range of motion testing conducted during these VA examinations revealed that the combined thoracolumbar motion was measured to be 130 degrees and 125 degrees, respectively.

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his July 2010 VA examination,  objective evidence of pain on active range of motion was noted while no objective evidence of pain on motion was noted in May 2014.  Moreover, while the July 2010 VA examiner noted that flexion was limited by an additional 10 degrees with repetitive motion (i.e. to 70 degrees), such cannot serve to substantiate a higher rating as such finding does not approximate 30 degrees or less of flexion.  Nonetheless, given the extent of thoracolumbar flexion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 30 degrees, even after taking reported pain into consideration.  

Accordingly, even after taking the factors identified in DeLuca into consideration, the Board finds that no rating in excess of 20 percent from that date of claim for the increased rating can be granted, under the General Rating Formula, on the basis of restricted thoracolumbar motion.  Moreover, the post-service radiological lumbar spine studies, treatment notes and VA examination reports simply do not reflect objective findings of ankylosis in the spine, or any suggestion that the Veteran effectively experiences ankylosis of the spine. 

The Board also has considered whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating, pursuant to Note (1) of the General Rating Formula.  However, the evidence does not support a finding of a separately ratable neurological manifestation(s).  The Veteran has consistently denied bladder and bowel impairments and none were found on examination.  In addition, although the Veteran has subjectively reported that pain radiated into his right lower extremity in June 2010, he subsequently denied such symptoms and the May 2014 VA examination found no signs or symptoms of radiculopathy in either extremity on objective examination.  As such, Note 1 provides no basis for any higher rating at any point pertinent to this appeal.  

The Board further finds that the Formula for Rating IVDS likewise provides no basis for assignment of any higher rating.  Although disc problems have been noted in the post-service clinical evidence, the Veteran's lumbosacral strain, residual to a back injury, has not been shown to involve IVDS with incapacitating episodes.  In this regard, the treatment records and VA examinations reflect some physical limitations but do not indicate that bed rest was medically prescribed at any time pertinent to this appeal.  Similarly, the Veteran denied incapacitating episodes during his June 2010 and May 2014 VA examinations.  As such, a higher rating under the formula for rating IVDS is not warranted

D.  Other Considerations and Conclusions

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to these appeals.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's PTSD and/or lumbosacral strain, residual to a back injury been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2011 SOCs). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all points pertinent to these appeals.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the PTSD and/or lumbosacral strain, residual to a back injury.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional psychiatric or lumbar impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R.                 § 3.321(b)(1) are not met, and referral of the claim for is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for a higher or staged rating of the Veteran's PTSD and/or lumbosacral strain, residual to a back injury pursuant to Hart, and that the claims for an increased rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A.      § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III. TDIU

The Veteran contends that the severity of his service-connected disabilities, in particular his PTSD and lumbar spine disorder, prevent him from obtaining and maintaining employment.  He further contends that his PTSD had interfered with his ability to work in the past and that he is no longer able to work in his past employment.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Since the October 7, 2009 date of claim for TDIU, the Veteran has met the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for the award of a schedular TDIU.  Specifically, service connection had been awarded for PTSD, rated as 70 percent disabling; a lumbosacral strain, residual of a back injury, rated as 20 percent disabling; a scar, right mandible, rated as 10 percent disabling; and a mild traumatic brain injury, rated as 10 percent disabling.  The Veteran's combined rating is 80 percent.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16. 

The central inquiry is whether a veteran's service-connected disabilities, alone, are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The record indicates that the Veteran has not worked since October 2005.  In a December 2005 SSA Disability Report, the Veteran reported past employment as a cafeteria worker, dump truck driver, construction laborer, machine operator and in maintenance.  The longest employment position he held was dump truck driver, which he had worked for eight years, and that he had occupied this position until October 2005.  In November 2009, the Veteran was awarded SSA disability benefits; the basis or effective date of this award is unclear from the current record.  However, the Board notes that an award of SSA disability benefits had been previously considered on the basis of a back disorder and an affective/mood disorder.   In a VA Application for Compensation Based on Unemployability dated in October 2009, (VA Form 21-8940), the Veteran indicated that he had attended school through the 12th grade and had acquired no other education or training.

Turning to the question of whether the Veteran's service-connected disabilities render him unemployable, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).   However, medical records addressing the functional effects of the Veteran's disability(ies) on his ability to perform the mental and/or physical acts required substantially gainful employment are relevant to the unemployability determination. See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381(2013).

In this case, several reports detailing the impact of the Veteran's service-connected disabilities on his usual occupation are of record.  The November 2009 examiner noted that the Veteran's PTSD caused problems with irritability at work in the past and the Veteran believed such symptoms would be a problem if he went back to work.  A July 2010 VA examiner noted that the Veteran had stopped working in 2005 due to his back pain and memory defects and that his lumbar spine disorder had caused increased absenteeism, pain and memory loss due to the use of medications.  This examiner further noted that the Veteran's lumbar spine disorder affected his occupational activities in that he would have difficulty following instructions, decreased mobility, problems with lifting and carrying, decreased strength in the lower extremity and difficulty walking or standing.  A May 2014 VA examiner found that the Veteran's lumbar spine disorder impacted his ability to work as he was only able to walk for 50 yards without stopping to rest, that he could not climb a flight of stairs or a ladder, that he was only able to stand for 15 minutes at a time and that he was unable to perform tasks that required frequent and repetitive bending of the lumbar spine.  Further, a December 21, 2008 letter from the Veteran's former employer indicated that he had not worked since January 2006 due to "health situations" and that his employment required him to drive a truck and perform manual labor such as lifting various materials and shoving product.  The employer also noted that the Veteran appeared to be unable to perform the named duties either because of the medications he was taking or the tasks were too overbearing for his health conditions.

By contrast, an August 2014 VA neuropsychologist found that he was not able to provide an opinion without resorting to mere speculation regarding the impact of the Veteran's PTSD on his ability to work due to his symptom amplification and/or exaggeration.  The examiner further concluded that the Veteran's TBI symptoms or residual neurobehavioral deficits would not negatively impact substantially gainful employment as there was objective evidence of intact cognition and that providing such an opinion as to the lumbar spine disorder and scar on the right mandible would fall outside the his professional practice parameters and could not be ethically or professionally addressed.

Based on the above, the Board finds that the evidence is at least relatively evenly balanced on the question of whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The relevant inquiry is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  In his December 2005 SSA Disability Report, the Veteran stated that he spent his work day as a dump truck driver walking, climbing, stooping, kneeling, reaching, grasping objects and sitting.  The May 2014 VA examiner found that the Veteran was able to walk for only 50 yards without stopping to rest, that he was unable to climb stairs or a ladder and that he was unable to perform tasks that required frequent and repetitive bending of the lumbar spine.  Further, the November 2009 VA examiner noted that the Veteran's psychiatric symptoms, to include his irritability, had caused problems at work in the past.  The Board finds that the weight of the evidence supports a finding that the Veteran is precluded from working as a dump truck driver due to his service-connected PTSD and lumbar spine disorders, a job that he had worked for eight years until his retirement in 2005.  Further, the evidence establishes that the Veteran does not have the necessary training or experience to obtain substantially gainful sedentary employment as he had gone to school through the 12th grade and his past employment consisted solely of positions that required physical labor.

As such, the Board finds that the competent opinion evidence on the question of whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining gainful employment is, at least, in relative equipoise.

With regard to the effective date for the award of TDIU, the earliest that it can be factually ascertained that the Veteran was unable to obtain and maintain gainful employment was December 21, 2008, the date of a letter submitted by his former employer.  Such letter indicated that the Veteran's employment required him to drive a truck and perform manual labor such as lifting various materials and shoving product.  The date is during the one-year look-back period prior to the when the Veteran filed the instant claim for TDIU in October 2009.  While the Veteran has been unemployed since January 2006, the record does not establish that he was unable to obtain and maintain gainful employment as a result of his service connected disabilities prior to December 21, 2008.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (the veteran would be entitled to an effective date up to one year prior to the date of his TDIU claim under 38 U.S.C. § 5110(b)(2) if it was "factually ascertainable" that there was an increase in his service-connected disabilities such that it rendered him unemployable within one year prior to the receipt of his formal claim for TDIU).

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU due to service-connected disabilities are met as of December 21, 2008.







(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 20 percent for lumbosacral strain, residual to back injury, is denied.

A TDIU due to service-connected disabilities, from December 21, 2008, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


